DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement, filed 12/28/20, is objected to because it is missing a signature and date as required by CFR 1.33, 10.18. 

Drawings
The drawings are objected to because the specification describes element 46 as the screw head; however, element 46 in Fig. 5 is pointing to the shaft of the screw.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Objections
Claims 1-7 appear to be a direct translation of Applicant’s foreign application and are replete with grammatical and typographical informalities. The claim objections below have been made in an effort to correct these informalities. Applicant is advised to carefully reread the claims, correcting all errors encountered, and amend the claims accordingly. 
Claim 1 is objected to because of the following informalities and typographical errors and should be amended as follows:  
“1. A screw pegging [[device]] system, comprising: a holding handle, a handle rod, a sleeve and a screw, wherein: [[The]] the sleeve [[has]] comprises a through cavity, [[and]] a third clamping groove and a fourth clamping groove, wherein the third clamping groove and the fourth clamping groove are arranged inside [[both]] opposite ends of the through cavity respectively; a groove opening through the through cavity [[is]] arranged on the side wall of the sleeve, a limiting clamping part extending parallelwithin the groove opening, wherein one end of the limiting clamping part is connected with the side wall of the groove opening, and wherein the other end of the limiting clamping part comprises a convex clamping edge extending within the groove opening wherein the screw [[has]] comprises a cylindrical long rod, wherein one end of the handle rod [[covers]] is attached to the holding handle[[,]] and the other end of the handle rod is inserted into the third clamping groove of the sleeve, wherein an axial insertion hole is arranged on [[one]] the end of the handle rod that is attached to the sleeve, and wherein the axial insertion hole is through cavity of the sleeve; wherein the long rod of the screw is configured to be passed [[passes]] through the through cavity and [[is]] inserted in the insertion hole, wherein the first snap-fit portion to the fourth clamping groove wherein the convex clamping edge is embedded in the annular slot edge.” Appropriate correction is required.
Claim 2 is objected to because of the following informalities and typographical errors and should be amended as follows:  
“2. The screw pegging [[device]] system according to Claim 1, wherein a first clamping groove is arranged on the end of the handle rod attached to the holding handle and a second clamping groove [[are]] is arranged on the end of the handle rod inserted into the third clamping groove of the sleeve, respectively, wherein the handle rod [[covers]] is attached to the holding handle by the first clamping groove, and wherein a second snap-fit portion that is snap-fitted into [[with]] the second clamping groove is arranged in the third clamping groove.” Appropriate correction is required.
Claim 3 is objected to because of the following informalities and typographical errors and should be amended as follows:  
“3. The screw pegging [[device]] system according to Claim 1, wherein each diameterof the sleeve are larger than [[the]] a diameter of the through cavity.” Appropriate correction is required.
Claim 4 is objected to because of the following informalities and typographical errors and should be amended as follows:  
“4. The screw pegging [[device]] system according to Claim 1, wherein the first snap-fit portion is a polygonal prism.” Appropriate correction is required.
Claim 5 is objected to because of the following informalities and typographical errors and should be amended as follows:  
“5. The screw pegging [[device]] system according to Claim 1, wherein the screw comprises a protruding annular edge [[is]] arranged wherein the annular edge is clamped on the end surface of the sleeve, and wherein a [[the]] diameter of the annular edge is larger than [[that]] the diameter of the fourth clamping groove.” Appropriate correction is required.
Claim 6 is objected to because of the following informalities and typographical errors and should be amended as follows:  
“6. The screw pegging [[device]] system according to Claim 1, wherein an external wall of the long rod of the screw comprises a plurality of [[several]] corrugations
Claim 7 is objected to because of the following informalities and typographical errors and should be amended as follows:  
“7. The screw pegging [[device]] system according to Claim 1, wherein the holding handle comprises a plurality of slots and wherein [[the]] a diameter of [[one]] the end of the holding handle that [[are]] is [[connected]] attached to the handle rod is [[less]] smaller than [[that]] a diameter of the other end of the holding handle

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Line 5 recites the limitation “the side wall of the sleeve”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim is being interpreted as “a side wall of the sleeve”. Appropriate correction is required. 
Claim 1 at Line 5 recites the limitation “the side wall of the sleeve”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim is being interpreted as “a side wall of the sleeve”. Appropriate correction is required. 
Claim 1 at Lines 5-6 recites the limitation “the side wall surface”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim is being interpreted as “a side wall surface”. Appropriate correction is required. 
Claim 1 at Line 7 recites the limitation “the side wall of the groove opening”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim is being interpreted as “a side wall of the groove opening”. Appropriate correction is required. 
Claim 1 at Line 11 recites the limitation “the side wall of the long rod”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim is being interpreted as “a side wall of the long rod”. Appropriate correction is required. 
Claim 2 at Lines 2-3 recites the limitation “the side wall of both ends of the handle rod”. There is insufficient antecedent basis for this limitation in the claim. For purposes 
Claim 5 at Line 3 recites the limitation “the end surface of the sleeve”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim is being interpreted as “an end surface of the sleeve”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sicvol et al. (US PG Pub No. 2016/0338737).
Regarding Claim 1 as best understood, Sicvol et al. discloses a screw pegging system (10/100, Figs. 1-11D, Paragraphs [0034-0060]), comprising: a holding handle (40, Fig. 2), a handle rod (12, Fig. 2), a sleeve (14, Fig. 2) and a screw (100, Figs. 4-5), wherein: the sleeve (14) comprises a through cavity (lumen 36, Fig. 2, Paragraph [0037]), a third clamping groove (slot 54, Fig. 2, Paragraph [0039]) and a fourth clamping groove (slot 62, Fig. 3, Paragraph [0040]), wherein the third clamping groove and the fourth clamping groove are arranged inside opposite ends (distal and proximal 
Regarding Claim 5 as best understood, Sicvol et al. discloses wherein the screw comprises a protruding annular edge (axial extending contact surfaces 152, Fig. 5-6, Paragraph [0057]) arranged between the first snap-fit portion and the screw head (Fig. 7), wherein the annular edge is clamped on an end surface of the sleeve (via 72A/72B, Fig. 4), and wherein a diameter of the annular edge is larger than the diameter of the fourth clamping groove (Fig. 1). 
Regarding Claim 6, Sicvol et al. discloses wherein an external wall of the long rod of the screw comprises a plurality of corrugations (threads of 106, Fig. 5).

Allowable Subject Matter
Claims 2-4 & 7 would be allowable if rewritten to properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Additionally, see claim objections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax 
/JESSICA WEISS/Primary Examiner, Art Unit 3775